Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 20, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145135 & (48)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  SCOTT KEVIN PECK,                                                                                                  Justices
           Plaintiff-Appellant,
  v                                                                SC: 145135
                                                                   COA: 306329
                                                                   Clare CC: 07-900331-DM
  SARAH CATHERINE PECK, a/k/a
  SARAH CATHERINE CLINARD,
           Defendant-Appellee.

  ____________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the March 8, 2012 judgment of the Court of Appeals
  is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  REVERSE the judgment of the Court of Appeals, for the reasons stated in the Court of
  Appeals dissenting opinion, and we REINSTATE the judgment of the Clare Circuit
  Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 20, 2012                       _________________________________________
         h0613                                                                Clerk